Citation Nr: 1118445	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  07-27 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction secondary to medication taken for status post anterior lumbar fusion.

2.  Entitlement to an effective date earlier than December 1, 1991, for the payment of additional compensation for dependents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission (TVC)


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals (Board) from September 2006 and May 2007 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2011, after this appeal had been transferred to the Board, the Veteran appointed the Texas Veterans Commission as his representative.  The claims folder does not contain a VA Form 646 or an informal hearing presentation from the Texas Veterans Commission.  See 38 C.F.R. § 20.600 (2010) (stating that "[a]n appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person").  The TVC does not have an office at the Board in Washington.  Consequently, the Board finds that a remand is necessary to afford the Veteran's new representative at the RO an opportunity to review the file and submit a VA Form 646 or any other desired presentation in support of the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's representative, the Texas Veterans Commission, the opportunity to review the claims file and to submit a VA Form 646 or an informal hearing presentation on the Veteran's behalf.

2.  Thereafter, take any action deemed appropriate and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

